 

Exhibit 10.2

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is dated as of January 13, 2016
among iBio, Inc., a Delaware corporation (the “Company”), and Eastern Capital
Limited, a Cayman Islands corporation (including its successors and assigns, the
“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, shares of common stock of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:

 

“Additional Listing Application” means an application for the listing of the
Shares with the NYSE MKT in the form required by the NYSE MKT.

 

“Additional Shares” shall have the meaning assigned to such term in Section
4.7(b).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to the Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser. For the
purposes of this Agreement, the Company and its Subsidiaries will not be deemed
an Affiliate of Purchaser or its subsidiaries and the Purchaser and its
subsidiaries will not be deemed an Affiliate of the Company or its Subsidiaries.

 

“Beneficial Owner”, “Beneficially Own” or “Beneficial Ownership” shall have the
meaning assigned to such terms in Section 4.7(c).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” shall have the meaning assigned to such term in Section 2.1.

 

“Closing Date” shall have the meaning assigned to such term in Section 2.1.

 



 

 

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company Counsel” means Andrew Abramowitz, PLLC, with offices located at 565
Fifth Avenue, 9th Floor, New York, New York 10017.

 

“Definitive Proxy Statement” means a Definitive Proxy Statement on Schedule 14A
filed with the Commission by the Company that contains a proposal to approve the
issuance of the Shares as contemplated herein to be submitted to a vote of the
stockholders of the Company at a duly convened meeting of the stockholders of
the Company.

 

“Disclosure Schedules” shall have the meaning assigned to such term in Section
3.1.

 

“Equity Securities” means (a) capital stock or other equity interests (including
shares of Common Stock) of the Company and (b) options, warrants or other
securities that are directly or indirectly convertible into, exchangeable for or
exercisable for capital stock or other equity interests of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Statements” shall have the meaning assigned to such term in Section
3.1(f).

 

“GAAP” shall have the meaning assigned to such term in Section 3.1(f).

 

“Indemnified Liability” shall have the meaning assigned to such term in Section
4.5.

 

“Indemnified Persons” shall have the meaning assigned to such term in Section
4.5.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.1(l).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other similar restriction.

 

“Losses” shall have the meaning assigned to such term in Section 4.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Outside Date” shall have the meaning assigned to such term in Section 5.1(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



2 

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Amount” shall have the meaning assigned to such term in Section 2.1.

 

“Purchaser Party” shall have the meaning assigned to such term in Section 4.6.

 

“Purchaser Statements” shall have the meaning assigned to such term in Section
3.2(h).

 

“Required Approvals” shall have the meaning assigned to such term in Section
3.1(d).

 

“Restricted Period” shall have the meaning assigned to such term in Section
4.7(a).

 

“SEC Documents” shall have the meaning assigned to such term in Section 3.1(f).

 

“Shares” shall have the meaning assigned to such term in Section 2.1.

 

“Stockholder Approval” means approval of the issuance of the Shares as
contemplated herein by a majority of votes cast at a duly convened meeting of
stockholders of the Company at which a quorum is present.

 

“Subsidiary” means any direct or indirect subsidiary of the Company and shall,
where applicable, include any direct or indirect subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, or the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement and all exhibits and schedules
hereto.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company with a mailing address of 17 Battery Place, New
York, New York 10004, and any successor transfer agent of the Company.

 

ARTICLE II
PURCHASE AND SALE

 

2.1              Purchase and Sale; Closing. On the Closing Date, upon the terms
and subject to the conditions set forth herein, the Company agrees to sell, and
the Purchaser agrees to purchase 6,500,000 shares of Common Stock (the
“Shares”), for a per Share purchase price of $0.622, resulting in an aggregate
purchase price of $4,043,000 (the “Purchase Amount”). Subject to the
satisfaction of the conditions set forth in Section 2.3, the closing of the
transactions contemplated hereunder (the “Closing”) shall occur at the offices
of Company Counsel on the third Trading Day following the date that the
Stockholder Approval has been obtained and the Additional Listing Application
for the Shares has been approved by the NYSE MKT or such other place or such
other date as the parties may mutually agree (the “Closing Date”).

 



3 

 

 

2.2              Closing Deliveries.

 

(a)                On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver a certificate evidencing the Shares
registered in the name of the Purchaser.

 

(b)               On the Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the Purchase Amount by wire transfer of immediately
available funds to the account notified in writing by the Company.

 

2.3              Closing Conditions.

 

(a)                The obligations of the Company hereunder to effect the
Closing are subject to the following conditions being met:

 

(i)                 the representations and warranties of the Purchaser
contained in this Agreement (A) that are not qualified as to “materiality” shall
be true and correct in all material respects as of the Closing Date, and (B)
that are qualified as to “materiality” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are made
as of another date, in which case such representations and warranties shall be
true and correct in all material respects or true and correct, as the case may
be, as of such specified date;

 

(ii)               the Stockholder Approval shall have been obtained and the
NYSE MKT shall have approved the Additional Listing Application for the Shares;
and

 

(iii)             all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed.

 

(b)               The obligations of the Purchaser hereunder to effect the
Closing are subject to the following conditions being met:

 

(i)                 the representations and warranties of the Company contained
in this Agreement (A) that are not qualified as to “materiality” shall be true
and correct in all material respects as of the Closing Date, and (B) that are
qualified as to “materiality” shall be true and correct as of the Closing Date,
except to the extent such representations and warranties are made as of another
date, in which case such representations and warranties shall be true and
correct in all material respects or true and correct, as the case may be, as of
such specified date;

 

(ii)               the Stockholder Approval shall have been obtained and the
NYSE MKT shall have approved the Additional Listing Application for the Shares;

 

(iii)             all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

 



4 

 

 

(iv)             there shall have been no Material Adverse Effect with respect
to the Company since the date hereof; and

 

(v)               from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing).

  

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth under the corresponding section of the disclosure schedules delivered to
the Purchaser concurrently herewith (the “Disclosure Schedules”), attached
hereto as Exhibit A, which Disclosure Schedules shall be deemed a part hereof,
the Company hereby makes the representations and warranties set forth below to
the Purchaser as of the date hereof and as of the Closing Date (or if a date is
specified in a representation or warranty, as of such specified date):

 

(a)                Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the State of Delaware, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation or default of any of the provisions
of its certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, properties or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and no Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

 

(b)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents, to issue the Shares in
accordance with the terms hereof and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance of the Shares, have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.

 



5 

 

 

(c)                No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Shares) do not and will not: (i) conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations and the rules and regulations of any Trading Market on which the
Common Stock is traded or quoted), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the cases of conflicts
described in clauses (ii) or (iii) that would not have a Material Adverse
Effect.

 

(d)               Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
including but not limited to the issuance and sale of Shares, other than (i)
filings required pursuant to the Exchange Act, (ii) the Stockholder Approval,
(iii) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws, and (iv) the filing of the
Additional Listing Application (collectively, the “Required Approvals”) and
filings which if not made would not result in a Material Adverse Effect.

 

(e)                Issuance of the Shares. The Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all taxes and charges with respect thereof and free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The issuance of the Shares as contemplated
hereunder will not violate any preemptive or similar rights of the holders of
any shares of Common Stock or other securities of the Company.

 



6 

 

 

(f)                SEC Reports. The Company has filed all reports required to be
filed by it under the Exchange Act, for the previous two years (or such shorter
period as the Company was required by law to file such material) (all of the
foregoing and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects as to form with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has advised the Purchaser that a
correct and complete copy of each of the SEC Documents (together with all
exhibits and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where the Purchaser
may view the SEC Documents. The financial statements of the Company included in
the SEC Documents (the “Financial Statements”) comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in all material respects in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.

 

(g)               Brokers. The Company has not employed any unaffiliated broker
or finder, or incurred any liability for any brokerage or finders fees or any
similar fees or commissions in connection with the transactions contemplated by
this Agreement.

 

(h)               Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest quarterly financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (A) there has been no event, occurrence of development that has had or
could reasonably be expected to result in a Material Adverse Effect, (B) the
Company has not incurred any liabilities (contingent or otherwise) other than
(x) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (y) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (D) the Company has not
altered its method of accounting, (E) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock and (F) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.

 



7 

 

 

(j)                 Private Placement. Assuming the accuracy of the
representations and warranties of the Purchaser set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company as contemplated hereby.

 

(k)               No Integrated Offering. With the exception of any other
anticipated purchase of Common Stock from the Company by the Purchaser, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(l)                 Intellectual Property. Except as set forth in the SEC
Reports, to the Company’s knowledge, the Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have would have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as would not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and, to the
knowledge of the Company, there is no existing infringement by another Person of
any of the Intellectual Property Rights. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.2              Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as of the date hereof and as of the
Closing Date (or if a date is specified in a representation or warranty, as of
such specified date) as follows:

 

(a)                Organization; Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by the Purchaser of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate or similar action
on the part of the Purchaser. Each Transaction Document to which it is a party
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



8 

 

 

(b)               Own Account. The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares in violation
of the Securities Act or any applicable state securities law.

 

(c)                Purchaser Status. At the time the Purchaser was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.
The Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange Act. The information set forth in the Accredited Investor
Questionnaire completed by the Purchaser and delivered to the Company is
complete and accurate.

 

(d)               Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment. The Purchaser (i) has
adequate means of providing for its current needs in the same manner as it would
have been able to provide prior to making the investment in the Shares, (ii) has
no need for liquidity in this investment, (iii) is aware of and able to bear the
risks of this investment for an indefinite period of time and (iv) is presently
able to afford a complete loss of such investment.

 

(e) General Solicitation. The Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Information. The Purchaser represents that it has access to and has reviewed
copies of the Company’s SEC Documents and each of the exhibits attached hereto.
The Purchaser and its attorneys, investment advisors, business advisors, tax
advisors and accountants have had sufficient access to all documents and records
pertaining to the Company and this proposed investment, including but not
limited to the SEC Documents and the exhibits attached hereto. Additionally, the
Purchaser and all of its advisors have had the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering and other
matters pertaining to this investment, and all such questions have been answered
to the satisfaction of the Purchaser. The Purchaser and all of its advisors have
had an opportunity to obtain any additional information which the Company
possesses, or can acquire without unreasonable effort or expense, necessary to
verify the accuracy of the information furnished in the SEC Documents and any
exhibits attached hereto.

 



9 

 

 

(g) Risk/Lack of Market. The Purchaser recognizes that an investment in the
Shares involves significant risks, including, without limitation, those set
forth in the SEC Documents. The Purchaser acknowledges that the Company’s
continued operation is highly dependent upon its ability to raise substantial
additional capital and/or increase revenues. No assurance can be given that the
Company will be successful in raising any such capital and/or increasing
revenues. The failure to raise such capital and/or increase revenues will have a
material adverse effect on the Company’s operations and financial condition. The
Purchaser realizes that it may not be able to sell or dispose of any of the
Shares and that no market of any kind (public or private) may be available for
any of the Shares at the time the Purchaser elects to sell its Shares. In
addition, the Purchaser understands that its right to transfer the Shares will
be subject to restrictions contained in applicable federal and state securities
laws.

 

(h) Accuracy of Representations of Purchaser. The representations, warranties
and agreements made by the Purchaser herein have been made with the intent that
they be relied upon by the Company for purposes of the transactions contemplated
by this Agreement. The Purchaser represents and warrants that none of the
representations or warranties made by the Purchaser herein or the Accredited
Investor Questionnaire submitted by the Purchaser to the Company (“Purchaser
Statements”) contains any false or misleading statement or omits to state a
material fact.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Transfer Restrictions.

 

(a)                The Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Shares other
than pursuant to an effective registration statement or an exemption under the
Securities Act, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act. As
a condition of any transfer, any such transferee, other than with respect to a
transfer pursuant to a registration statement or an exemption under the
Securities Act, shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement.

 

(b)               The Purchaser agrees to the imprinting, so long as is required
by this Section 4.1, of a legend on any of the Shares substantially in the
following form:

 



10 

 

 

THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

4.2              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Shares hereunder for general corporate purposes.

 

4.3              Stockholders’ Meeting. The Company agrees to use its
commercially reasonable efforts to call and hold as promptly as reasonably
practicable following the date hereof, but in no event later than March 31,
2016, a meeting of the stockholders of the Company to vote on a proposal to
approve the issuance of the Shares as contemplated herein, and as promptly as
reasonably practicable following the date hereof, the Company will prepare and
file with the Commission a proxy statement to be sent to the Company’s
stockholders in connection with such proposal and stockholders’ meeting.
Promptly following the date that the Stockholder Approval is obtained, the
Company shall submit the Additional Listing Application to the NYSE MKT, if such
Additional Listing Application has not been submitted prior to such date.

 

4.4              Form D. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof,
promptly upon request of the Purchaser.

 

4.5              Indemnification by Purchaser. The Purchaser shall indemnify the
Company and its stockholders, directors, officers, employees, agents and any of
the affiliates of the foregoing (the “Indemnified Persons”) and hold harmless
the Indemnified Persons from and against any and all loss, cost, liability,
damages, penalties, actions, suits, and expenses (including reasonable
attorneys’ fees and other legal expenses) (“Losses”) which may be imposed upon,
asserted against, paid or incurred by the Indemnified Persons (except and only
to the extent that the same arises solely from gross negligence or willful
misconduct on the part of an Indemnified Person) at any time or from time to
time in connection with the enforcement of the terms hereof or of any
Transaction Document against the Purchaser, or related to the consummation of
the transactions contemplated hereby or under any Transaction Document with
respect to the Purchaser, including the prosecution or defense of any suit
against the Purchaser relating to or arising out of this Agreement or any
Transaction Document, or any breach by the Purchaser of its representations and
warranties hereunder or under any Transaction Document or the default by the
Purchaser under this Agreement or any Transaction Document (collectively the
“Indemnified Liability”); provided, however, that the Purchaser shall not be
liable for the payment to any Indemnified Person of any portion of such
Indemnified Liability resulting from the gross negligence or willful misconduct
on the part of an Indemnified Person. If any action shall be brought against any
Indemnified Person in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnified Person shall promptly notify the Purchaser in
writing, and the Purchaser shall have the right to assume the defense thereof
with counsel of its own choosing reasonably acceptable to the Indemnified
Person. Any Indemnified Person shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
except to the extent that (i) the employment thereof has been specifically
authorized by the Purchaser in writing, (ii) the Purchaser has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Purchaser
and the position of such Indemnified Person, in which case the Purchaser shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Purchaser will not be liable to any Indemnified Person
under this Agreement (i) for any settlement by a Indemnified Person effected
without the Purchaser’s prior written consent, which shall not be unreasonably
withheld or delayed or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Indemnified Person’s breach of
any of the representations, warranties, covenants or agreements made by such
Indemnified Person in this Agreement or any Transaction Document.

 



11 

 

 

4.6              Indemnification by Company. The Company shall indemnify the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (each, a “Purchaser Party”) and hold harmless the Purchaser
Parties from and against any and all Losses which may be imposed upon, asserted
against, paid or incurred by the Purchaser Parties (except and only to the
extent that the same arises solely from gross negligence or willful misconduct
on the part of a Purchaser Party) at any time or from time to time in connection
with (a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or any Transaction Document or
(b) any action instituted against the Purchaser, or any of its Affiliates, by
any stockholder of the Company who is not an Affiliate of the Purchaser, with
respect to any of the transactions contemplated by this Agreement (unless such
action is based upon a breach of the Purchaser’s representations, warranties or
covenants under this Agreement or any agreements or understandings the Purchaser
may have with any such stockholder or any violations by the Purchaser of state
or federal securities laws or any conduct by the Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (i) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed or (ii) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or any Transaction Document.

 



12 

 

 

4.7              Standstill Agreement.

 

(a)                During the period beginning on the Closing Date and ending on
the third anniversary of the Closing Date (the “Restricted Period”), the
Purchaser covenants and agrees that, unless invited in writing with the approval
of a majority of the whole Board of Directors, it will not, and will not cause
or permit any of its controlled Affiliates to, directly or indirectly:

 

(i)                 acquire, offer to acquire or agree to acquire, by purchase
or otherwise, Beneficial Ownership of any Equity Securities (other than
Additional Shares acquired in accordance with paragraph (b) hereof or any Shares
or Additional Shares pursuant to any stock dividend, stock split or other
recapitalization or reclassification of the Common Stock or pursuant to any
shareholder rights or similar plan) or any other security, including any
cash-settled option or other derivative security, that transfers all or any
portion of the economic benefits or risks of the ownership of Equity Securities
to the Purchaser or any of its controlled Affiliates;

 

(ii)               make any statement or proposal to the Company or any of the
Company’s stockholders regarding, or make any public announcement, proposal or
offer (including any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A of the Exchange Act) with respect to, or otherwise
solicit or effect, or seek or offer or propose to effect (whether directly or
indirectly, publicly or otherwise) (A) any business combination, merger, tender
offer, exchange offer or similar transaction involving the Company or any of its
Subsidiaries, (B) any restructuring, recapitalization, liquidation, dissolution
or similar transaction involving the Company or any of its Subsidiaries,
including any divestiture, break-up or spinoff, or (C) any acquisition of any of
the Company’s or its Subsidiary’s equity securities or rights or options to
acquire interests in the Company’s or its Subsidiary’s equity securities;

 

(iii)             negotiate, have any discussions or act in concert with, or
advise or knowingly finance, assist or encourage, any other Person in connection
with any of the actions set forth in clauses (i) and (ii) above (it being
understood that, without limiting the generality of the foregoing, the Purchaser
and its controlled Affiliates will not be permitted to act as a joint bidder or
co-bidder with any other Person with respect to any of the actions set forth in
clause (ii) above);

 

(iv)             request, call or seek to call a meeting of the stockholders of
the Company, nominate any individual for election as a director of the Company
at any meeting of stockholders of the Company, submit any stockholder proposal
(pursuant to Rule 14a-8 promulgated under the Exchange Act or otherwise) to seek
representation on the Board of Directors or any other proposal to be considered
by the stockholders of the Company, or publicly recommend that any other
stockholder vote in favor of, or otherwise publicly comment favorably about, or
solicit votes or proxies for, any such nomination or proposal submitted by
another stockholder of the Company, or otherwise publicly seek to control or
influence the Board of Directors, management or policies of the Company;

 



13 

 

 

(v)               deposit any shares of the voting stock of the Company in a
voting trust or similar arrangement or subject any shares of voting stock of the
Company to any voting agreement, pooling arrangement or similar arrangement;

 

(vi)             take any action which would reasonably be expected to require
the Company or any of its Affiliates to make a public announcement regarding any
of the actions set forth in this paragraph (a); or

 

(vii)           request that the Company, directly or indirectly, amend, waive
or terminate any provision of this paragraph (a) (including this sentence),
unless and until the Person seeking such amendment, waiver or termination has
received the prior written invitation or approval of the Company.

 

(b)               Notwithstanding paragraph (a) hereof, the Purchaser will be
entitled to purchase, from time to time in one or more transactions, in the open
market or in privately negotiated transactions with holders of outstanding
shares of Common Stock, additional shares of Common Stock (any such shares so
acquired, the “Additional Shares”); provided that, when taken together with all
other shares of Common Stock Beneficially Owned by the Purchaser and its
controlled Affiliates at the time such transaction is consummated, such purchase
will not as of the time of such purchase result in the Purchaser and its
controlled Affiliates being the Beneficial Owner of more than 38% of the
aggregate number of shares of Common Stock outstanding, as reported in the most
recent report filed by the Company with the Securities and Exchange Commission
containing such information as of such time.

 

(c)                For the purposes of this Section 4.7, a Person will be deemed
the “Beneficial Owner” of, to “Beneficially Own” or have “Beneficial Ownership”
of any securities (and correlative terms will have correlative meanings): (i)
which such Person or any of such Person’s Affiliates beneficially own, directly
or indirectly, for purposes of Section 13(d) of the Exchange Act and Regulations
13D and 13G thereunder; (ii) which such Person or any of such Person’s
Affiliates has (A) the right to acquire (whether such right is exercisable
immediately or only after the passage of time or the fulfillment of a condition
or both) pursuant to any agreement, arrangement or understanding (whether or not
in writing), or upon the exercise of conversion rights, exchange rights,
warrants, options or otherwise or ( B) the right to vote, alone or in concert
with others, pursuant to any agreement, arrangement or understanding (whether or
not in writing); (iii) which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of such Person’s Affiliates has
any agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting or disposing of any securities of the
Company; or (iv) which are the subject of, or the reference securities for or
that underlie any derivative transaction entered into by such Person, or
derivative security (including options) acquired by such Person, which gives
such Person the economic equivalent of ownership of an amount of such securities
due to the fact that the value of the derivative is directly or indirectly
determined by reference to the price or value of such securities, without regard
to whether (A) such derivative conveys any voting rights in such securities to
such Person, (B) the derivative is required to be, or capable of being, settled
through delivery of such securities or (C) such Person may have entered into
other transactions that hedge the economic effect of such derivative.

 



14 

 

 

In determining the number of shares deemed Beneficially Owned by virtue of the
operation of clause (iv) above, the subject Person will be deemed to
Beneficially Own (without duplication) the number of shares that are
synthetically owned pursuant to such derivative transactions or such derivative
securities. The number of shares that are synthetically owned will be the
notional or other number of shares in respect of such derivative transactions or
securities that is specified in a filing by such Person or any of such Person’s
Affiliates with the Commission or in the documentation evidencing such
derivative transactions or securities, and in any case (or if no such number of
shares is specified in any filing or documentation), as reasonably determined by
the Board of Directors in good faith to be the number of shares that are
synthetically owned pursuant to such derivative transactions or securities

 

ARTICLE V

 

MISCELLANEOUS

 

5.1              Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)                by either the Company or the Purchaser, if the Closing shall
not have occurred by March 31, 2016 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 5.1(a) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

 

(b)               by the Company or the Purchaser if, at a duly convened meeting
of stockholders of the Company (or any adjournment thereof) at which a proposal
to approve the issuance of the Shares as contemplated herein has been voted
upon, the Company stockholders fail to approve such proposal;

 

(c)                by either the Company or the Purchaser if there shall be in
effect any final and nonappealable law, order or other legal restraint or
prohibition by any governmental, regulatory, listing or administrative
authority, agency or commission or any court, tribunal or judicial body
preventing or making illegal the consummation of the transactions contemplated
hereby;

 

(d)               by the Company if the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Section 2.3(a),
which breach cannot be or has not been cured within five days after the giving
of written notice by the Company to the Purchaser specifying such breach;

 

(e)                by the Purchaser if the Company shall have breached any of
its representations, warranties, covenants or agreements contained in this
Agreement which would give rise to the failure of a condition set forth in
Section 2.3(b), which breach cannot be or has not been cured within five days
after the giving of written notice by the Purchaser to the Company specifying
such breach; or

 

(f)                by the mutual written consent of the Company and the
Purchaser.

 



15 

 

 

5.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.4              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.5              Survival. The representations and warranties contained herein
shall survive the Closing hereunder and the delivery of the Shares for a period
of twelve months.

 

5.6              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
the interpretation of any of the provisions hereof.

 

5.7              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser (other than in the
context of a merger, sale of all or substantially all of the Common Stock or
sale of all or substantially all of the Company’s assets). The Purchaser may
assign any or all of its rights under this Agreement to any Person to whom the
Purchaser assigns or transfers any Shares as permitted hereunder, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
Purchaser.

 

5.8              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 



16 

 

 

5.9              Governing Law; Jurisdiction; No Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in New
York County, New York. Each party hereby irrevocably consents to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of this Agreement), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If any party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding. Each party hereby
irrevocably waives any right it may have, and agrees not to request, a jury
trial for the adjudication of any dispute hereunder or in connection with or
arising out of this Agreement.

 

5.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.11          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 



17 

 

 

5.12          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.13          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.14          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents, and, therefore, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of the Transaction Documents or any amendments
thereto.

 

5.15          Expenses. Each party shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement and the
Transaction Documents.

 

(Signature Pages Follow)

 

18 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



IBIO, INC.   Address for Notice:         By: /s/ Robert B. Kay   iBio, Inc.
Name: Robert B. Kay     Title: Executive Chairman and CEO   600 Madison Avenue,
Suite 1601, New York, NY       Attention: Chief Executive Officer      
Telephone: (302) 355-0650       Facsimile: (302) 356-1173                 With a
copy to (which shall not constitute notice):   Andrew Abramowitz, PLLC       565
Fifth Avenue, 9th Floor       New York, NY 10017       Attention: Andrew
Abramowitz, Esq.       Telephone: (212) 972-8882       Facsimile: (212) 972-8883

 

 



EASTERN CAPITAL LIMITED   Address for Notice:         By: /s/ Mark VanDevelde  
Eastern Capital Limited Name: Mark VanDevelde   10 Market Street No. 773 Title:
Director   Camana Bay       Grand Cayman KY1-9006       Attention: William
Sullivan       Telephone: 345-640-3330       Fax: 345-945-1531



 

Address for Delivery of Shares for Purchaser (if not same as address for
notice):

 

Shares to be delivered in book entry form to:

 

Eastern Capital Limited A/C # ECL01 / 17-99237

Custodian: Northern Trust Company

DTC # 2669

Agent ID # 20290

Institution ID # 26724

 



 

 